Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            10-FEB-2022
                                            07:49 AM
                                            Dkt. 72 OAWST

                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS
                        OF THE STATE OF HAWAI#I


                 WILMINGTON SAVINGS FUND SOCIETY FSB,
            as Owner of Trustee of the Residential Credit
             Opportunities Trust V-C, Plaintiff-Appellee,
                                   v.
                  DAVID L. SWIERSKI, CONNIE SWIERSKI,
                         Defendants-Appellants,

                                  and

                KALIHIWAI RIDGE COMMUNITY ASSOCIATION,
                          Defendant-Appellee,

                                  and

     JOHN DOES 1-20, JANE DOES 1-20, DOE CORPORATIONS 1-20,
         DOE ENTITIES 1-20, DOE GOVERNMENTAL UNITS 1-20,
                            Defendants


          APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                       (CIVIL NO. 5CC151000092)

          ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
    By:     Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal (Stipulation), filed on February 3, 2022, by Defendants-
Appellants David L. Swierski and Connie A. Swierski, the papers
in support, and the record, it appears that (1) the appeal has
been docketed; (2) the parties to the appeal stipulate to
dismissal the appeal and bear their own attorney's fees and
costs; (3) the stipulation is dated and signed by counsel for all
parties appearing in the appeal; and (4) dismissal is authorized
by Hawai#i Rules of Appellate Procedure (HRAP) Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed. The parties shall bear
their own attorneys' fees and costs on appeal.
           DATED: Honolulu, Hawai#i, February 10, 2022.

                                   /s/ Katherine G. Leonard
                                   Presiding Judge

                                   /s/ Keith K. Hiraoka
                                   Associate Judge

                                   /s/ Karen T. Nakasone
                                   Associate Judge